Citation Nr: 0814687	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  97-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right patella with history of posterior 
thigh muscle strain prior to May 16, 2000, and in excess of 
20 percent after May 16, 2000.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 13, 
2007, which vacated an October 2006 Board decision and 
remanded the case for additional development.  The issue 
initially arose from an April 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In orders dated in 
December 2003 and February 2002 the Court vacated prior Board 
decisions as to this matter.  Although the December 2003 
order only vacated that portion of the Board decision that 
denied entitlement to a rating in excess of 20 percent, in 
light of the decision in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the issue for appellate review has been revised to 
address possible staged rating considerations.  As the 
veteran has expressed no disagreement with the November 2002 
decision assigning an effective date of May 16, 2000, for the 
award of the increased 20 percent rating, the Board finds he 
is not prejudiced by an appellate review including staged 
rating consideration.  He has consistently maintained that a 
higher rating was warranted without identification of any 
specific date of onset.

The Board notes that in August 1999 the veteran testified at 
a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
case was also remanded for additional development in October 
1999 and August 2004.  

In its December 2007 decision the Court found the prior Board 
determination had failed to provide adequate reasons and 
bases to support the decision rendered.  It was specifically 
noted, among other things, that additional development was 
required to reconcile evidence indicating the veteran was 
unable to work because of his knee disability with the 
Board's finding that a referral for extraschedular 
consideration under the provision of 38 C.F.R. § 3.321(b) 
(2007) was not warranted.  

It is significant to note that subsequent to the October 2006 
Board determination the RO granted entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) effective from July 31, 2003.  The Court has held, 
however, that entitlement to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b), although similar, are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  The Court has also held that the Board's 
jurisdiction as to the application of extraschedular ratings 
under 38 C.F.R. § 3.321 is limited and that the Board is 
precluded, in the first instance, from assigning such 
ratings.  Floyd v. Brown, 9 Vet. App. 88 (1996).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
chondromalacia of the right patella with history of posterior 
thigh muscle strain prior to May 16, 2000, was manifested by 
X-ray evidence of arthritis and limitation of leg flexion, 
with evidence of flexion limited by no more than 45 degrees 
including as a result of pain or functional loss.

3.  The evidence demonstrates the veteran's service-connected 
chondromalacia of the right patella with history of posterior 
thigh muscle strain after May 16, 2000, is manifested by X-
ray evidence of arthritis and limitation of leg flexion, with 
evidence of flexion limited by no more than 30 degrees 
including as a result of pain or functional loss.

4.  The evidence demonstrates the veteran's right posterior 
thigh muscle strain is resolved.

5.  The persuasive evidence of record does not demonstrate 
any unusual circumstances related to the right knee 
disability beyond that contemplated by the presently assigned 
service-connected disability ratings.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to 
May 16, 2000, in excess of 20 percent after May 16, 2000, for 
chondromalacia of the right patella with history of posterior 
thigh muscle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in May 2001, October 2004, and August 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  The Board 
further finds that the veteran has demonstrated actual 
knowledge of all relevant VA laws and regulations.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
applicable rating criteria were fully reported in prior 
decisions and rating actions.  In a July 2005 brief in 
support of the claim the veteran's attorney demonstrated 
relevant knowledge of VA law and regulations.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  For disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination must 
account for the symptoms of the disorder at its most active 
or severe phase.  See Ardison v. Brown, 6 Vet. App. 405 
(1994).  

Although the Court noted in its December 2007 decision that 
an October 2005 VA examiner had provided contradictory 
statements concerning additional right knee limitation of 
motion during flare-ups, the Board finds the available 
medical evidence is sufficient for an adequate determination.  
While the examiner has provided contradictory statements as 
to whether an opinion could be provided concerning this 
matter, the statements were clearly an attempt to answer the 
specific questions presented by the Board in a July 2005 
remand.  The veteran, however, in describing his symptoms to 
the examiner did not claim to experience any flare-ups of 
symptoms.  In fact, the specific medical history provided 
noted that the right knee "[s]ymptoms occur constantly."  A 
May 2000 examination also noted there were no flare-ups and 
in January 2005 the veteran reported flare-ups only when 
exceeding his exercise tolerance.  There is apparently no 
report of flare-ups other than as due to over-exertion and no 
objective medical evidence of increased disability upon 
repetitive motion testing.  In light of the fact that there 
was no report of symptom flare-ups at the time of the October 
2005 examination, the Board now finds that the requested 
opinion as to an assessment during flare-ups was not 
required.  Such an opinion would be not only speculative, but 
without complaint of symptom flare-ups, would be impossible.  
There is also no indication that the veteran has experienced 
any increased right knee symptoms or any episodes of symptom 
flare-ups since October 2005.  The Board finds there is no 
reasonable possibility that an additional examination would 
substantiate the veteran's claim and that further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show the veteran sustained a right 
knee injury while parachute jumping in approximately 
September 1969 and was subsequently treated for right knee 
pain.  In October 1972, he complained of right knee pain.  
The assessment was post traumatic arthritis.  

VA examination in February 1975 revealed mild chronic strain 
to the right posterior thigh muscles.  X-rays of the right 
knee were within normal limits.  Service connection was 
established for mild chronic strain to the right posterior 
thigh muscles in a March 1975 rating decision.  

VA examination in February 1982 included a diagnosis of early 
bilateral chondromalacia patella, but found no evidence of a 
posterior thigh muscle strain.  In a March 1982 rating 
decision the RO, in essence, revised the veteran's service-
connected disability and continued a 10 percent rating for 
right chondromalacia patella with a history of posterior 
thigh muscle strain.  

Private treatment records dated in June 1997 show the veteran 
was seen at that time for ongoing complaints to the left and 
right knees.  It was noted he complained of constant pain in 
both knees.

On VA orthopedic examination in June 1997 the veteran 
reported he had worked as a heavy equipment operator and that 
over the years he had experienced problems with his knees.  
He stated his knees hurt all the time.  Physical examination 
of the right knee revealed no obvious swelling or deformity.  
There was full extension, with flexion to 130 degrees, and 
the ligaments were intact.  There was no evidence of joint 
line pain, but there was pain with pressure on the patella.  
The diagnoses included chondromalacia patella of the right 
knee.  Radiographic studies of the right knee were normal for 
the veteran's age.  It was noted there were atherosclerotic 
arterial calcifications around the knee.  

VA outpatient treatment records show that during an 
orthopedic consultation in November 1997 the veteran 
complained of knee pain.  Physical examination revealed the 
presence of bilateral patellofemoral grating.  Range of 
motion was described as full, with stable anterior and 
posterior medial and collateral ligaments.  It was noted 
radiographic studies showed evidence of mild arthritis.  The 
clinical impression was patellofemoral degeneration.

In correspondence dated in December 1997 the veteran's 
private physician provided an opinion indicating that the 
veteran should be service connected for his advanced 
degenerative arthritis.  It was noted he had well-documented 
injuries to his knees in his service medical record.  

In a September 1998 administrative review the RO indicated 
that it had performed a comprehensive review of the veteran's 
claims folder.  Extensive records from the Social Security 
Administration (SSA) revealed treatment for ischemic heart 
disease, with resulting coronary artery bypass surgery, and 
glaucoma.  The veteran was granted entitlement to SSA 
benefits effective December 1996 based on a primary diagnosis 
of chronic ischemic heart disease with angina and a secondary 
diagnosis of osteoarthrosis and allied disorders.  Hand-
written statements the veteran provided in support of his SSA 
disability claim noted knee surgery was scheduled in February 
1997 and specifically described functional limitations due to 
problems with anxiety and depression, coronary artery 
disease, and a back disability.  He wrote, " Sitting hurts 
my back", "Soreness from heart by-pass prevents me from 
doing any work, it is painful lifting my arms, heart + back 
pain is too severe to walk a block.".  He also wrote, 
"Driving heavy equipment is strenuous on my upper body in 
the area of my heart bypass operation. . . I have not been 
able to work since my operation."

Correspondence from a former employer dated in April 1999 
noted that the veteran had been employed as a bark system 
operator prior to becoming disabled.  Included in the 
correspondence was a list of elevated areas which the veteran 
had to climb in order to function as a bark system operator.

In correspondence dated in July 1999 the veteran's private 
physician reported he had treated the veteran for various 
knee complaints.  It was noted he had recently developed such 
poor function in his knees that it was interfering with his 
abilities to walk or to earn a living.  A review of his 
present job description revealed the need for stair and ramp 
climbing which the physician did not believe the veteran's 
current knee function would allow him to perform safely. 

In statements in support of his claim the veteran asserted a 
higher disability evaluation was warranted for his right knee 
disorder.  He also claimed a separate rating should be 
assigned for his right thigh strain.  At his personal hearing 
in August 1999 the veteran and his spouse presented testimony 
regarding the current severity of his service-connected right 
knee disorder.  The veteran stated he was unable to work due 
to his knee condition.

Received in February 2000 were various private treatment 
records covering the period from June to November 1997.  
These records show treatment primarily for left knee 
problems.  Subsequently dated VA treatment records include 
diagnoses of right knee degenerative joint disease.

During his May 16, 2000, VA orthopedic examination the 
veteran complained of pain in the knees all the time, though 
with no flare-ups.  He denied any problems with dislocations.  
He stated he was currently not working because of problems 
with his knees.  Examination revealed right knee range of 
motion with flexion to 90 degrees and extension to 0 degrees 
(full range of motion was noted to be 140 to 0 degrees).  
There were subjective complaints of pain with all motions.  
Noted at the time of examination was distal thigh strain 
related to the veteran's knee.  There was no evidence of 
fatigue, weakness, or lack of endurance, or of any edema, 
swelling, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement of 
the right knee.  There was evidence of bilateral crepitus; 
however, McMurray and drawer signs were negative.  
Weightbearing was described as fair.  It was noted the 
veteran used a cane.  There was no evidence of inflammatory 
arthritis nor of any ankylosis or shortening of the right 
lower extremity.  X-ray studies of the right knee were 
consistent with subacute to chronic bilateral patella 
chondromalacia.  The diagnoses included chondromalacia 
patella of the right knee with strain of the distal thigh 
muscle.

Private medical correspondence dated in July 2001 show the 
veteran had been seen for knee related complaints.  The 
physician, an orthopedic surgeon, noted the veteran's knee 
complaints corresponded well with various arthritic changes 
seen on X- ray and opined that it was likely the degenerative 
changes in the knees were related to traumas which occurred 
during active military service.  The veteran's present 
osteoarthritis of the knees was not expected to improve 
spontaneously.

In a September 2003 VA application for TDIU the veteran 
stated he was physically unable to do the work required of 
his profession and mentally unable to work because of his 
PTSD.  It was noted that he had last worked as a heavy 
equipment operator in December 1996.  He asserted he was 
prevented from securing or following any substantially 
gainful occupation because of PTSD and chondromalacia 
patella.  He reported he had completed three years of college 
and that he had not tried to obtain employment since he 
became too disabled to work.

On VA examination in January 2005 the veteran complained of 
pain and giving way with occasional locking.  He stated the 
disorder was aggravated by weightbearing and reported he 
experienced stiffness after sitting with swelling 
approximately once per week when he exceeded his exercise 
tolerance level.  It was noted he had a brace, but was not 
presently using it, and that he had used a cane for several 
years.  The examiner stated the veteran reported he also had 
thigh pain, apparently as an afterthought, and that he 
reported he experienced pain the following day if he walked 
more than two blocks.  The veteran had also stated he was 
retired and unable to exercise, perform household chores, or 
drive more than short distances.  He denied any knee 
dislocation or subluxation.

The examiner noted the right knee appeared to be normal.  
There was no evidence of thigh atrophy or tenderness, but 
there were subjective complaints of minimal discomfort.  Knee 
and ankle jerks were equal and symmetrical, as were tests of 
strength.  Range of motion studies revealed flexion to 110 
degrees.  The veteran winced and complained of pain, but he 
performed the maneuver several times with less pain as he did 
them several times.  Extension was to 0 degrees, with no 
complaints of pain.  There were no abnormalities on varus or 
valgus stress tests.  There was minimal joint line 
tenderness, more to the medial than the lateral side.  Drawer 
and McMurray's signs were negative.  There was no change upon 
repetitive motion.  The examiner noted the veteran seemed 
"to have less discomfort with multiple exams."  The 
diagnoses included chondromalacia patella, with residuals, 
and history of strain of the posterior thigh muscles, with an 
equivocal history and a normal present physical examination.

On VA fee basis examination in October 2005 the veteran 
complained of very painful joints, strained muscle, and post-
traumatic arthritis.  He reported the symptoms occurred 
constantly and that there had been no period of 
incapacitation.  It was noted that current treatment included 
Codeine for knee pain.  No complaints of right knee 
subluxation or instability were reported.  A specific history 
for the right posterior thigh muscle strain disorder noted 
report of a loss of strength, fatigue easier than normal, 
impairment of incoordination, weakness, pain, and impaired 
movement control.  There was no ongoing treatment for this 
disorder.  The examiner stated the veteran's leg lengths were 
equal and that an examination of the feet revealed no 
evidence of abnormal weightbearing.  His posture was normal, 
but he walked with an abnormal, limping gait and used a cane 
due to knee pain.  The thigh strain involved muscle group 
XIII, but there was no sign of lower extremity coordination 
nor effect on any body part function.  Range of motion 
studies of the right hip revealed normal flexion to 125 
degrees, extension to 30 degrees, adduction to 25 degrees, 
abduction to 45 degrees, and external rotation to 60 degrees.  
The examiner noted that after repetitive use the function of 
the hip joint was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.

Examination revealed the right knee was generally normal in 
appearance.  Range of motion studies revealed flexion to 75 
degrees with pain at 40 degrees and painless extension to 0 
degrees.  The examiner noted right knee joint motion was 
additionally limited by pain, but not by fatigue, weakness, 
or incoordination after repetitive use.  McMurray and drawer 
signs were within normal limits.  X-rays revealed 
degenerative arthritic change (the associated radiology 
report shows vascular calcification, mild spurring to the 
tibial spines, and mild spurring about the patellofemoral 
joint space; an impression of mild degenerative change, 
particularly about the patellofemoral compartment, was 
provided).  The examination report diagnoses included right 
knee osteoarthritis and resolved right posterior thigh muscle 
strain.  The examiner commented that the effect on the 
veteran's daily activity included an inability to walk or 
stand for prolonged periods.  It was noted that pain did not 
significantly limit his right knee range of motion during 
flare-ups or after repetitive use, but the examiner stated 
that no further comment as to this matter could be provided 
without resort to speculation.  The examiner specifically 
noted there were no present residual symptoms or findings for 
posterior muscle strain of the right thigh.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261, 5262 (2007).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2007).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under code 5257 the veteran must also have limitation 
of motion under code 5260 or code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected chondromalacia of the right 
patella with history of posterior thigh muscle strain is 
manifested by X-ray evidence of arthritis with limitation of 
leg flexion.  Prior to May 16, 2000, the evidence shows right 
leg flexion was limited by no more than 45 degrees, including 
as a result of pain or functional loss.  There was no 
objective evidence of limited leg extension, recurrent 
subluxation, lateral instability, or frequent episodes of 
locking, pain, and effusion into the joint.  The May 2000 VA 
examination, in fact, revealed flexion to 90 degrees with 
only subjective complaints of pain with all motions.  
Therefore, entitlement to higher, "staged," or separate 
ratings in excess of 10 percent prior to May 16, 2000, are 
not warranted.

There is no probative evidence of flexion limited by more 
than 30 degrees after May 16, 2000, including as a result of 
pain or functional loss, nor objective evidence of limited 
leg extension, recurrent subluxation, lateral instability, or 
frequent episodes of locking, pain, and effusion into the 
joint.  The January and October 2005 VA examination findings 
are persuasive as to the present impairment and are shown to 
have been based upon thorough physical examinations of the 
veteran.  These examinations also revealed no residuals 
related to a prior right thigh strain.  In fact, the October 
2005 examiner found that disorder was resolved.  Therefore, 
entitlement to higher, "staged," or separate ratings in 
excess of 20 percent after May 16, 2000, are not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the October 2005 examiner 
noted the veteran's daily activities were limited by an 
inability to walk or stand for prolonged periods, the present 
service-connected disability on appeal is not shown to have 
resulted in a marked interference with employment.  The Board 
finds the veteran's statements as to the degree of 
interference with employment caused by the right knee 
disability are inconsistent with statements he provided to 
SSA and are of little probative value.  While the July 1999 
private medical statement shows the veteran was unable to 
continue "safely" in his job as a heavy equipment operator 
because of his knee disabilities, the Board finds that the 
objective medical findings of record are not indicative of 
any unusual interference with other heavy equipment operator 
jobs or other types of employment.  The July 1999 opinion is 
clearly shown to have been based upon the specific physical 
requirements of the veteran's job at that time.  

It also seems reasonable to assume that as the veteran has 
completed three years of college education that he could 
obtain employment that did not require standing or walking 
for prolonged periods.  The overall evidence of record is not 
indicative of a marked interference with employment related 
to the service-connected disability presently on appeal.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for an increased rating.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right patella with history of posterior 
thigh muscle strain prior to May 16, 2000, and in excess of 
20 percent after May 16, 2000, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


